Citation Nr: 1025708	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for foot disability, 
claimed as bilateral flat feet.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for hepatitis C.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran service connection for PTSD, bilateral flat 
feet, and a bilateral ankle disability.  The RO also determined 
no new and material evidence had been submitted to reopen the 
Veteran's service connection claim for hepatitis C.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations. This appeal also arises from a July 2006 rating 
decision which denied the Veteran service connection for 
peripheral neuropathy of the upper extremities.  The Veteran also 
subsequently initiated and perfected an appeal of this rating 
determination.

In September 2009, the Veteran testified in person before the 
undersigned Veterans Law Judge, seated at the RO.

This matter was previously before the Board in September 2009, 
when all of the issues were remanded for additional development.  
The Board's November 2009 remand directed that an appropriate 
attempt to obtain any outstanding records in the custody of the 
Social Security Administration (SSA) be conducted.  Such action 
was duly completed during the processing of the remand, resulting 
in the obtaining of a negative response from the SSA indicating 
that either the Veteran never filed for SSA disability benefits 
or no records were obtained in connection with such a filing.  
Thus, the Board finds that there are no outstanding pertinent 
records in the possession of the SSA yet to be associated with 
the claims file.  There has been substantial compliance with the 
Board's September 2009 remand directives.

The issues of entitlement to service connection for peripheral 
neuropathy of the upper extremities and entitlement to service 
connection for hepatitis C are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is not shown to have engaged in combat.

2.  The appellant has not sufficiently identified details of any 
verifiable in-service stressor events causally related to PTSD.

3.  The appellant's claimed in-service stressors have not been 
corroborated by official military records or any other credible 
supporting evidence.

4.  PTSD was not manifested during active duty service, nor is 
any current PTSD otherwise shown to be related to such service.

5.  A chronic psychiatric disorder other than PTSD was not 
manifested during the Veteran's active service or for many years 
thereafter, nor is any current chronic psychiatric disorder 
otherwise related to such service.

6.  A chronic bilateral foot disability, to include flat feet, 
was not manifested during the Veteran's active service or for 
many years thereafter, nor is any current chronic bilateral foot 
disability otherwise related to such service.

7.  A chronic bilateral ankle disability was not manifested 
during the Veteran's active service or for many years thereafter, 
nor is any current chronic bilateral ankle disability otherwise 
related to such service.

8.  A December 1991 rating decision denied entitlement to service 
connection for hepatitis C; the appellant was notified of his 
appellate rights but did not appeal the decision.
	
9.  In May 2004, the appellant requested that his claim of 
entitlement to service connection for hepatitis C be reopened.

10.  Certain evidence received since the December 1991 rating 
decision is not cumulative of the evidence of record considered 
at the time of the December 1991 denial, relates to unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for hepatitis C, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the Veteran's 
active duty service. 38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2009).

2.  A chronic psychiatric disorder other than PTSD was not 
incurred in or aggravated by the Veteran's active duty service, 
nor may a chronic psychiatric disability be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2009).

3.  A chronic bilateral foot disability, to include flat feet, 
was not incurred in or aggravated by the Veteran's active duty 
service, nor may a chronic bilateral foot disability be presumed 
to have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2009).

4.  A chronic bilateral ankle disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may a 
chronic bilateral ankle disability be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2009).

5.  The December 1991 rating decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  Evidence received since the December 1991 rating decision is 
new and material in connection with the petition to reopen the 
claim of entitlement to service connection for hepatitis C, and 
the Veteran's claim of entitlement to service connection for 
hepatitis C has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In letters sent in July 2004, August 2005, and March 
2006, the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, these letters advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board notes that these 
letters were sent to the appellant prior to the most recent RO-
level readjudication of the claims on appeal, as evidenced by the 
March 2010 supplemental statement of the case.  The VCAA notice 
was therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

In March 2006, the United States Court of Appeals for Veterans 
Claims (the Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely VCAA letter sent in March 
2006 provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms 'new' and 'material' have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and VA must notify the claimant of the evidence and information 
that is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question of 
what constitutes 


material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.

With respect to the issue of whether new and material evidence 
has been received to reopen a claim for hepatitis C, although the 
requirements set forth in Kent have arguably not been met, as the 
Veteran's claim has been reopened below and the issue then 
considered on the merits, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a decision to the 
extent indicated at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court subsequently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful error 
must rest with the party raising the issue; the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in service, 
private, and VA, have been obtained.

The Board's November 2009 remand directed that an appropriate 
attempt to obtain any outstanding records in the custody of the 
Social Security Administration (SSA) be conducted.  Such action 
was duly completed during the processing of the remand, resulting 
in the obtaining of a negative response from the SSA indicating 
that either the Veteran never filed for SSA disability benefits 
or no records were obtained in connection with such a filing.  
Thus, the Board finds that there are no outstanding pertinent 
records in the possession of the SSA yet to be associated with 
the claims file.

The Board notes that the Veteran has not been afforded a VA 
examination with regard to any of the issues on appeal in this 
case.  The Board finds that a VA examination is warranted with 
regard to one issue on appeal, as discussed in greater detail in 
the remand portion of this decision.  However, VA medical 
examination is not warranted in this case with regard to the 
service connection issues finally decided below.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, 
the standards of McLendon are not met in this case as the 
evidence of record fails to indicate that the Veteran's claimed 
PTSD, other psychiatric disabilities, flat feet, or bilateral 
ankle disability had onset in service or are otherwise related 
thereto; the evidence of record also fails to establish any 
event, injury, or disease occurring during service or during an 
applicable presumptive period which may be associated with a 
currently diagnosed pertinent disability on appeal.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Serivce Connection

The Veteran is seeking entitlement to service connection for 
multiple disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arthritis and psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

PTSD

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that a claimed in-service 
stressful event actually occurred; and a link, as established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

As a preliminary matter in this case, the Board must determine 
whether the Veteran is currently diagnosed with PTSD.  The 
evidence in the claims file presents conflicting indications on 
this question, with some of the evidence indicating that the 
Veteran has a number of psychiatric diagnoses to the exclusion of 
PTSD and some evidence indicating that the Veteran has been 
diagnosed with PTSD.  The Board notes that a July 2005 VA 
psychiatric report does affirmatively diagnose the Veteran with 
PTSD, although another July 2005 report discusses in detail 
concerns regarding the genuineness of the Veteran's presentation 
and the suspicion of malingering.  An August 2005 record refers 
to the "possibility of malingering for secondary gain" in this 
regard.  For the purposes of this decision only, the Board will 
accept that the Veteran has a PTSD diagnosis, arguendo, and 
proceed to consideration of the decisive question of whether any 
current PTSD is causally linked to any verified stressor event 
from military service.

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether a veteran engaged in 'combat with the enemy,' as 
established by official records, including recognized military 
combat citations, or other supportive evidence.  If the VA 
determines that a veteran engaged in combat with the enemy and an 
alleged stressor is combat- related, then a veteran's lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required providing that such testimony is found to be 
'satisfactory,' i.e., credible, and 'consistent with the 
circumstances, conditions, or hardships of service.'  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, Brown, 9 
Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the VA determines that a veteran did not engage in 
combat with the enemy or that a veteran engaged in combat with 
the enemy, but the alleged stressor is not combat- related, a 
veteran's lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates a 
veteran's testimony or statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

Such a determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The Veteran is not shown to be entitled to the 3.304(f) 
presumption concerning testimony of combat incidents from 
veterans shown to have participated in combat.  The Veteran's 
service personnel records do not reflect any combat-specific 
decorations, and the evidence of record does not otherwise 
demonstrate that the Veteran engaged in combat with enemy forces.  
Neither is the Veteran's reported service near the Koran 
Demilitarized Zone (DMZ), in and of itself, sufficient to 
demonstrate participation in combat in the capacity contemplated 
by 38 C.F.R. § 3.304(f).  The Veteran, whose service records 
(featuring his Form DD214) reflect he was a "Radio TT 
Operator," asserts that he served in dangerous conditions in 
which he faced being shot at and the constant threat of invasion 
from North Korea; the Veteran does not contend that he served 
otherwise in a combat capacity beyond serving in such conditions.

The fact that the Veteran does not benefit from the 3.304(f) 
presumption in this case only means that the Board cannot accept 
the Veteran's uncorroborated lay statements as sufficient 
evidence of the occurrence of a stressor event which is claimed 
to have caused PTSD.  This issue on appeal is denied in this 
Board decision, but the outcome of this case could be different 
if the Veteran provided evidence to corroborate an event which 
meets the applicable criteria and is determined by competent 
medical evidence to be a causal PTSD stressor resulting in a 
confirmed diagnosis of PTSD.  The Board has no authority in this 
case to grant service connection for PTSD without a specific 
stressor event with verifying corroborating evidence.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been 'exposed to a traumatic 
event' in which 'the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others' and (2) 'the person's response [must 
have] involved intense fear, helplessness, or horror.'  DSM-IV at 
427-28.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The Veteran was furnished with a PTSD questionnaire in August 
2005 and was notified at that time of the information and 
evidence necessary to substantiate his claim.  He did not 
directly respond to this questionnaire.  The Veteran's September 
2006 Form 9 only expressed "Rotate out in DMZ in Korea," 
without any specific stressor event information.  

His VA treatment records include a July 2005 psychiatric report 
documenting that the Veteran attributed his PTSD symptoms to his 
year of service in Korea during which he recalled "firefights." 
However, another July 2005 VA treatment record describes 
significant concerns regarding the veracity of the Veteran's 
presentation, including detailing that a diagnosis of malingering 
has been previously suggested due to a history of dubious 
disability claims, lying to obtain items, lying about drug use, 
threatening VA employees to obtain narcotics, and reporting 
atypical symptoms for PTSD.  It was noted that the Veteran was 
shot in the neck after service, but insisted that his post-
traumatic symptoms exclusively featured his undocumented in-
service experiences (which do not involve a claim of having been 
actually shot) and not the documented post-service experience in 
which he was actually shot.  The Board notes the information 
described in the July 2005 report as the basis of concerns 
regarding the reliability of the Veteran's presentation of 
information are consistent with documentation throughout the 
claims-file, including a September 1997 VA report showing 
threatening and deceiving behavior to obtain desired items; the 
Board accordingly finds that the Veteran's testimony is to be 
viewed with diminished credibility and reliability in this case.

The Veteran's testimony at his September 2009 Board hearing 
provides the most focused discussion of the Veteran's accounts of 
alleged stressor events.  The Veteran was asked if he saw "any 
combat time" and replied that "I was on the DMZ....  From time to 
time, we would get shot at ...."  The Veteran went on to describe 
the dangerous conditions in which he served in terms of reciting 
incidents in which soldiers were killed around the DMZ.  The 
Veteran asserted that documentation was only made for soldiers 
who were shot and killed, and that no documentation was made of 
his experiences because he was not shot or killed.  The Veteran 
generally described being shot at and pinned down, relieved in 
one instance when a "jeep came up, the firing stopped."  The 
Veteran further described that although there were no official 
hostilities during the time in which he served in Korea, the 
North Koreans 'probed the line' and that the Veteran felt that 
his life was threatened.

The Board again finds that the Veteran does not benefit from the 
3.304(f) presumption in this case and the Board cannot accept the 
Veteran's uncorroborated lay statements as sufficient evidence of 
the occurrence of a stressor event which is claimed to have 
caused PTSD.  The claims file reflects, and the Veteran's Board 
hearing testimony reiterated, that the Veteran served in Korea 
from November 1974 to December 1975.  The Board notes that the 
Veteran has been unable to 
provide sufficiently specific information identifying any 
sufficiently specific timeframe window.  Neither has the Veteran 
been able to provide any name or any other information permitting 
a reasonably viable official verification attempt of a qualifying 
stressor event.  Thus, the Board is unable to initiate further 
official records research as there are no sufficiently specific 
details of an identified qualifying stressor in the statements 
and evidence which are available in the claims file.   See Fossie 
v. West, 12 Vet. App. 1, 6-7 (1998) (holding there was no duty to 
assist where the veteran's statements concerning in- service 
stressors were too vague to refer to the JSRRC).  Furthermore, 
there is no independent evidence to verify any stressors.

The Board sympathizes with the Veteran concerning the experiences 
he describes, but the Veteran has not provided sufficiently 
specific detail for corroboration of any single qualifying 
stressor event; service connection cannot be granted for PTSD in 
the absence of an associated corroborated stressor.  The Board 
acknowledges the Veteran's description of instances where he 
faced danger.  However, the Veteran has not provided 
corroborating evidence of any such incident and has not 
identified the time and place of any such incident with 
sufficient specificity to permit a viable verification attempt 
with official service department resources.

The Veteran has submitted information from an online history of 
his unit in Korea which details events specifically involving 
people other than the Veteran; the Veteran does not claim to be 
any of the people described in the events in the narrative nor 
does he claim to have been directly involved in any of the 
specified events or ambushes, but rather refers to it as evidence 
of the general conditions in which he served.  The Board finds 
that this information does not add the requisite specificity to 
identifying any pertinent stressor event for the Veteran's case.

The Board emphasizes that at least one potential specific 
stressor event must be corroborated in order for service 
connection for PTSD to be warranted. The Board may not accept the 
Veteran's testimony in this case without objective verification, 
as the Veteran is not shown to be a combat veteran for the 
purposes of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f).

Service connection for PTSD may only be warranted with 
demonstration of a corroborable specific in-service stressor.  
Service in Korea near the DMZ, alone, does not constitute a 
specific stressor for which service connection may be granted.  
The Board emphasizes that mere presence in a dangerous zone or 
even a combat zone is not sufficient, solely in and of itself, to 
support a claim of service connection for PTSD.  A stressor must 
consist of an event during service.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).

The Board has further considered whether the record suggests any 
additional avenues of research for potential verification of a 
qualifying stressor event.  However, the Board is unable to 
determine any alternative avenues for verification of any 
qualifying stressor event in this case.

The Board notes that the Veteran's service records have been 
reviewed in seeking corroboration of a pertinent event correlated 
to the Veteran's described stressors, but the records contain no 
indication of any such event.  The Board notes that none of the 
Veteran's service records, nor any other contemporaneous evidence 
of record, provides any information which might help to verify 
the occurrence of the Veteran's described stressor events.  As 
such, the VA is unable to initiate a viable search for 
corroborating evidence which might assist the Veteran.

The Veteran's service treatment records do not indicate, and the 
Veteran does not otherwise allege, any pertinent psychiatric 
treatment during service.  A service separation examination dated 
in March 1977 expressly shows that the Veteran was found to be 
psychiatrically 'normal' at that time.  There is otherwise no 
contemporaneous evidence suggesting any PTSD symptoms during 
service.  The Board acknowledges and has considered that PTSD may 
first manifest some time following a stressor event and still be 
causally related to that stressor event.  However, as discussed 
above, the Veteran has not viably identified any in-service 
stressor event in this case which may be appropriately verified 
as having occurred.

The essential question in this case involves whether the Veteran 
has identified any specific stressor-event during service which 
may be objectively verifiable.  In this case, the Board finds 
that the Veteran has not identified any potential stressor event 
which can be verified based upon the information presented by the 
Veteran.  The Board notes that without any verified stressor 
event, a PTSD diagnosis cannot be sufficient to establish 
entitlement to service connection.

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor-event.  The Board understands the Veteran's 
testimony regarding experiencing stress and fear during service.  
Nevertheless, sufficient corroborating evidence has not been 
presented to verify the occurrence of a qualifying stressor 
event.  The law simply does not offer any basis for granting 
service connection for PTSD without corroboration of a stressor 
event in this case.  Consequently, absent probative supporting 
evidence to corroborate the occurrence of a specific stressor-
event, an essential element for a grant of service connection for 
PTSD is not established.  In view of the foregoing, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for PTSD.  
That benefit sought on appeal must, accordingly, be denied.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Flat Feet, Bilateral Ankle Disability, And Psychiatric Disorders 
Other Than PTSD

The Veteran also claims entitlement to service connection for 
flat feet and ankle disability.  Furthermore, his appeal must be 
considered to encompass a claim of entitlement to service 
connection for psychiatric disabilities other than PTSD.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that none of 
these disabilities manifested during service or during any 
applicable presumptive period thereafter, nor are any of these 
disabilities otherwise related to active duty service.

The Veteran contends, as explained in his September 2009 Board 
hearing testimony, that he developed flat feet as a result of 
wearing boots during his military service.  However, the 
Veteran's September 2009 testimony also reflects that the Veteran 
has been repeatedly told by medical professionals that he does 
not have flat feet.  He explained that "when I got out [of the 
service], they told me I didn't have flat feet."  The Veteran's 
representative asked the Veteran whether he himself believes that 
he has flat feet, and the Veteran responded "Yeah.  But I feel - 
they keep saying that I don't have it.  So I don't know."  The 
Veteran clearly explained that he has received orthopedic inserts 
for his shoes from VA, but that these inserts and his VA 
treatment are not for the condition of flat feet: "I'm being 
treated for my feet, but not for being flat."

Review of the Veteran's medical records in the claims file 
reveals information consistent with the Veteran's testimony but 
unsupportive of his appeal.  Despite a substantial quantity of 
medical evidence documenting various treatment for various 
diagnoses and symptom complaints including pain in his feet, the 
Veteran is not shown to be currently diagnosed with flat feet.  
Moreover, it appears that the Veteran has not been diagnosed with 
any chronic disability of the feet.  Service connection cannot be 
established without a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In any event, as discussed below, the Board finds that the 
preponderance of the evidence is against finding any etiological 
link between any purported current foot disability and military 
service, even accepting the existence of a current foot 
disability for the sake of the Veteran's argument.

With regard to the Veteran's claim of entitlement to service 
connection for bilateral ankle disability, at the Veteran's 
September 2009 Board hearing, the Veteran testified that he 
currently experiences bilateral ankle swelling and pain when 
walking.  He testified that he requires the use of a cane due to 
his ankle disability.  The Veteran's VA treatment records contain 
repeated references to the Veteran's complaints of joint pain 
including his ankles.  A January 2008 VA medical record shows 
that magnetic resonance imaging (MRI) scans revealed that 
"[a]ccessory ossicle below the medial malleolous may indicate 
previous injury.  No evidence of fracture, dislocation or 
arthritis."  A March 2008 VA medical record shows that MRI scans 
revealed ossificiation "possibly from remote trauma;" no other 
suggestion of chronic disability or arthritis was apparent.  The 
Board notes that an August 2009 VA medical record does show that 
MRI scans revealed mild degenerative joint disease of the left 
ankle.  There are otherwise somewhat unclear indications as to 
whether the Veteran has a current chronic ankle disability of 
both ankles.  However, even assuming for the sake of the 
Veteran's argument that he currently suffers from a chronic 
disability of both ankles, the decisive question remains to be 
whether any current chronic disability is etiologically linked to 
service.

With regard to the Veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD, the Board 
notes that the Veteran has had a number of psychiatric diagnoses 
documented in his VA treatment records over the years.  There are 
conflicting indications and some inconsistencies as to the 
specific disorders diagnosed for the Veteran, but pertinent 
diagnoses appear to include major depressive disorder 
(recurrent/severe with psychotic features) and possible 
personality disorders including those involving paranoia.  
Regardless, however, the decisive question remains whether any 
current chronic psychiatric disorder is etiologically linked to 
service.

The Board now turns to consideration of whether any claimed foot 
disability, ankle  disability, or psychiatric disorder had onset 
during service or is etiologically linked to service.  The Board 
finds no onset or etiological link for any of these issues.  The 
Board briefly notes that the Veteran has made no contention that 
he was ever diagnosed with or experienced symptoms of a 
psychiatric disorder during military service.

As discussed above, the Veteran claims that he developed flat 
feet (or some manner of symptomatic foot disability) while 
wearing boots during his military service.   See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).   With regard to his ankles, the 
Veteran testified that he believed his current ankle disability 
began with an incident during service in which he "fell in a 
hole ... fell about 25 feet in a hole" while serving in Korea.  He 
further testified that he was treated in the military in the 
aftermath of the accident with a back brace and was put on 
profile to permit him to wear a tennis shoe instead of one of his 
boots.  The Veteran has submitted a photograph appearing to be 
from this time in service, showing him wearing one tennis shoe 
and one boot with his military uniform.  The Veteran testified 
that he was treated at the military sick hall, and was sent to 
"the med center on campus."  He also testified that he 
underwent related physical therapy during service.

However, there appears to be no basis in the evidence of record 
for finding that any alleged current chronic disability of the 
feet or ankles, nor any psychiatric disorder, is etiologically 
related to the Veteran's active duty service.  The Veteran's 
service treatment records are in the claims-file, but there is no 
contemporaneous evidence of in-service incurrence of any foot or 
ankle problems, nor any psychiatric problems.  There is no 
evidence of any complaints or treatment for any pertinent 
symptoms suggestive of a foot or ankle pathology nor any 
diagnosis of a foot or ankle pathology in the Veteran's service 
treatment records; nor are there finding corresponding to 
psychiatric pathology.  The Veteran's March 1977 separation 
examination report shows that a medical professional found no 
pertinent clinical abnormalities; the Veteran was clinically 
normal in all respects, including specifically with regard to the 
feet, lower extremities, and psychiatric features.  The Veteran's 
associated March 1977 separation medical history questionnaire 
shows that he expressly denied any history of foot trouble, 
frequent trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble 'of any sort.'  The report 
contains no suggestion of ankle complaints; the Veteran 
specifically reported a history of pneumonia and hepatitis but no 
suggestion of a foot or ankle injury or symptoms; he reported no 
psychiatric symptoms.  A signed statement dated in May 1977 shows 
that the Veteran expressed that there was no change in his 
medical status since his separation examination.

The Board finds that the contemporaneous service treatment 
records featuring the Veteran's own statements and competent 
medical examination findings are highly probative in showing that 
no chronic foot pathology, chronic ankle pathology, nor any 
chronic psychiatric pathology manifested during service.  In 
particular, the Board notes the Veteran's March 1977 express 
denial of any history of foot trouble or psychiatric problems 
(recertified by the Veteran in his May 1977 signed statement) at 
the time of his separation from active duty service; the Board 
also particularly notes that the Veteran's feet, lower 
extremities, and psychiatric features were found to be clinically 
normal by a medical professional at his separation examination 
with no suggestion of any pertinent symptoms.
 
There are no contemporaneous suggestions of foot problems, ankle 
problems, or psychiatric problems during service.  There is also 
no contemporaneous evidence in the record with any suggestion of 
a foot pathology, ankle pathology, or psychiatric pathology 
manifesting for many years following the Veteran's discharge.  
The negative pertinent medical findings, the exclusion of any 
pertinent issues among the problems reported by the Veteran in 
his account of medical issues at separation, and the Veteran's 
direct denial of any history of foot or psychiatric trouble at 
the time of his separation from service all strongly suggest that 
neither the Veteran nor trained medical professionals believed 
that the Veteran had any chronic foot, ankle, or psychiatric 
pathology at the time of his separation from active duty military 
service.

To the extent that the Veteran's lay testimony has recently 
indicated that he experienced foot and ankle symptoms during 
service and chronically after service, the Board finds that this 
testimony is competent but not credible.  Although the Veteran is 
clearly competent to report his recollections of pain and related 
symptoms in his feet and ankles, his September 2009 Board hearing 
testimony indicating that his alleged chronic foot and ankle 
problems began during service is contradicted by the service 
records discussed above.  Although the Veteran claims he 
experienced pertinent symptoms and a significant fall injury 
(from 25 feet) during service, the most probative contemporaneous 
evidence contradicts this testimony in that there is no 
suggestion of any corresponding treatment or injury and the 
Veteran's separation examination reports show he had no foot or 
ankle problems to report or detectable to medical professionals.  
The Veteran's recent testimony is directly contradicted by his 
documented denial of any foot problems at the time of his 
separation from service.  Additionally, and significantly, the 
Board against must note the above-mentioned documentation of 
malingering for secondary benefit and multiple episodes of 
"lying" documented in the Veteran's VA medical records, 
including as summarized in a July 2005 report.

The Board acknowledges that the Veteran has submitted a 
photograph appearing to be from this time in service, showing him 
wearing one tennis shoe and one boot with his military uniform.  
The Board understands the Veteran's suggestion that this 
photograph shows that he had an injury to his ankle during 
service.  However, under the circumstances, the Board is unable 
to find that a photograph showing that the Veteran was wearing a 
tennis shoe and a boot together is sufficient to demonstrate 
corroboration of the most significant details of the alleged in-
service injury; nor does the photograph otherwise tend to 
demonstrate that any current bilateral ankle or foot disability 
is related to whatever circumstances may serve to explain why the 
Veteran was wearing one tennis shoe and one boot in the submitted 
photograph.  The Board observes that the photograph does not 
contain any clearer indications of significant medical treatment 
such as a brace, crutches, ace wrap, etc.

Moreover, there is no medical opinion of record which probatively 
relates the etiology of any current foot, ankle, or psychiatric 
disabilities to any occurrence or onset during military service.  
The Board observes that the Veteran's own contention in this case 
is that his military service was the cause of current foot and 
ankle disabilities; the Veteran's contentions are also understood 
to suggest that his psychiatric disabilities other than PTSD may 
be causally related to his military service.  However, the 
Veteran's lay testimony is not competent to establish such a 
medical etiology requiring specialized medical expertise in this 
case.

The Board acknowledges and has considered the Veteran's lay 
testimony with regard to his belief that he has foot, ankle, and 
psychiatric disabilities that were caused by his military 
service.  As a layperson, the Veteran is not competent to provide 
an opinion requiring medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms which 
may be related to foot, ankle, or psychiatric disabilities.  
However, the Board has found the Veteran's recent testimony 
regarding in-service incurrence of disabilities to be 
contradicted by more probative contemporaneous evidence, and the 
most recent evidence of recollections from approximately three 
decades following service is not reliably credible.  Thus, the 
Board finds that the Veteran's lay testimony is inadequate to 
establish in-service incurrence or proximately post-service 
chronicity of the claimed disabilities.  Otherwise determining a 
specific causal etiology of any current disability is a matter of 
medical and clinical expertise beyond the competence of lay 
observation and testimony.  Thus, competent medical evidence is 
required to establish a diagnosis with any etiology linking post-
service onset to an in-service cause.  The probative service 
treatment records contain no such diagnoses and no other 
competent evidence establishes an etiology supporting these 
claims.  In this case, the Board finds that there is no medical 
evidence of record that establishes any nexus, and the 
preponderance of the evidence weighs against the claims.

The Veteran's account, presented in his testimony, was that his 
foot and ankle symptoms began during service (while acknowledging 
that service medical professionals informed him that he did not 
have flat feet).   Cf. Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).   As the Veteran's service separation 
medical history questionnaire and subsequent recertifications 
contradict the Veteran's recollection that he experienced foot, 
to include flat feet, and ankle problems during service, the 
Board finds that the contemporaneous in-service documentation of 
the Veteran's former statements is more probative in this case.  
Additionally, as the Veteran's recent hindsight recollections 
concerning foot and ankle symptoms from multiple decades ago is 
found to be unreliable, the Board finds that any suggested 
uncorroborated onset of chronic foot or ankle symptoms 
proximately following service are likewise not credible in this 
case.  The Board notes that the Veteran's current contentions 
have not expressed any contention of chronicity of foot or ankle 
symptoms with specific onset proximately following service; the 
Veteran has advanced the foot and ankle claims on the basis of 
in-service incurrence of the disabilities.

Significantly, the Board notes that the Veteran filed multiple 
prior claims for VA service-connected disability benefits, 
including in March 1989, October 1991, and May 2004 without 
raising any suggestion of a chronic foot or ankle disability, nor 
any psychiatric disability.  The Board believes it is reasonable 
to expect that a Veteran filing claims for service-connected 
disability benefits would most likely identify any disabilities 
he had chronically experienced since service.  The fact that the 
Veteran previously filed claims for service-connected disability 
benefits without suggestion of any foot or ankle disability prior 
to July 2005 suggests that he did not believe he had a chronic 
foot or ankle disability related to service when he made those 
prior claims.  This strongly suggests that the Veteran has not 
experienced a chronicity of foot or ankle problems since the 
alleged in-service onset.

In the absence of credible lay evidence indicating onset of 
chronic foot, ankle, or psychiatric disability during service or 
proximately thereafter, the Board notes that there is otherwise 
no contemporaneous medical evidence of any foot, ankle, or 
pertinent psychiatric disability or any significant pertinent 
symptom complaints for at least a decade following separation 
from service.  The negative in-service evidence together with the 
absence of credible evidence of pertinent disability for such a 
lengthy period following service weighs against the claims to the 
extent the Board must consider whether the disabilities are shown 
to have had onset during service or had chronicity dating from 
the conclusion of the Veteran's service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Because there is no credible competent evidence suggesting any 
other manner of causal link between any alleged current chronic 
foot, ankle, or psychiatric disability and the Veteran's service, 
nor any credible competent evidence of a chronic foot, ankle, or 
psychiatric pathology manifesting during service or during a 
presumptive period following service, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
service connection for chronic foot, ankle, and psychiatric 
pathologies.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence

In a December 1991 decision, the RO denied the Veteran's claim of 
entitlement to service connection for hepatitis C.  The December 
1991 rating decision reflects the RO's review of the in-service 
and post-service medical records at that time revealed no 
evidence that the Veteran had hepatitis C etiologically linked to 
service.  The Veteran was informed of his appellate rights in 
connection with this December 1991 denial when the decision was 
mailed to him in January 1992.  He did not appeal the decision.  
The December 1991 rating decision therefore became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Claims which are the subject of prior final determinations may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

In May 2004, the appellant submitted a request to reopen the 
claim of entitlement to service connection for hepatitis C.  In a 
January 2005 rating decision, the RO denied the petition to 
reopen the claim, finding no new and material evidence.  The 
August 2006 statement of the case together with supplemental 
statements of the case dated in July 2008 and March 2010 again 
characterized the claim as not reopened due to the absence of new 
and material evidence.  In any event, the Board is not bound by 
the RO determination and must nevertheless consider whether new 
and material evidence has been received to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
December 1991 RO rating decision is the most recent final 
disallowance of the claim involving entitlement to service 
connection for hepatitis C.

The definition of 'new and material evidence' as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 
C.F.R. § 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id. As the 
appellant filed the request to reopen in 2004, the revised 
version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the prior final denial included 
service treatment records and post-service medical records; a 
December 1991 VA report contains a suggestion of a finding of 
hepatitis C antibodies, without a clear diagnosis.  Evidence 
added to the record since the prior final denial includes more 
medical evidence, such as VA treatment records showing discussion 
of treatment options for what appears to have become a more 
specific diagnosis of hepatitis C.  A July 2005 VA report 
indicates that VA doctors were contemplating interferon 
treatments for hepatitis C with reference to elevated liver 
function test results.  The Board finds that the more recent 
medical records contain more specific and persuasive indications 
of a current hepatitis C diagnosis than the note of hepatitis C 
antibodies that was of record at the time of the prior final 
denial.

The evidence added to the record since the prior final denial 
also includes new statements from the Veteran, including his 
testimony at his one and only Board hearing in September 2009.  
The Veteran's testimony added new details to the records 
concerning his recollections of risk factors for hepatitis during 
service.

At the time of the prior final denial, the most significant 
evidence of a current diagnosis of hepatitis C (rather than 
simply the suggestive finding of hepatitis C antibodies) was not 
yet of record.  Additionally, the Veteran's testimony concerning 
details of his risk-factors and potential exposure to hepatitis C 
during service was not yet of record (such as his contention that 
he was exposed to hepatitis C during 'air gun' inoculations 
associated with his service in Korea).  The new evidence speaks 
directly to the unestablished factual contention that the Veteran 
is currently diagnosed with hepatitis C that may be etiologically 
related to his service.

The Board has reviewed this new evidence in light of the entirety 
of the record.  Significantly, the Board notes that the Veteran's 
recent testimony regarding in-service risk factors and his 
recollection of actually being diagnosed with hepatitis during 
service is given added credibility and plausibility by the fact 
that the Veteran's March 1977 separation medical history 
questionnaire shows that he reported at that time that he had 
been diagnosed with hepatitis.  Although not direct evidence of a 
medical diagnosis in and of itself, the fact that the Veteran is 
documented during service to have described an in-service 
hepatitis diagnosis tends to corroborate a portion of his 
contentions in this case.  Thus, the Board finds that viewing the 
new evidence in this case together with the entirety of the 
record raises at least a reasonable possibility of substantiating 
the Veteran's claim.

For the reasons stated above, the Board finds that the Veteran 
must be considered to have presented new and material evidence to 
the claim of entitlement to service connection for hepatitis C.

Thus, the newly submitted evidence in this case features evidence 
reasonably indicating that the Veteran now has diagnosed 
hepatitis C that may be etiologically linked to service.  The 
record previously lacked the significant evidence that has now 
been added to the record concerning current diagnosis and 
testimony on the details of the Veteran's alleged in-service risk 
factors.  The Board views the new evidence as new and material to 
the Veteran's claim as it includes new information relating to an 
unestablished fact in a manner reasonably supportive of the 
claim.  The claim has therefore been reopened.  After further 
development, the underlying merits of the claim will be 
considered.  




ORDER

Service connection is not warranted for a psychiatric disorder 
(to include PTSD), bilateral foot disability (to include flat 
feet), or bilateral ankle disability.  To these extents, the 
appeal is denied.

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
hepatitis C.  To this extent, the appeal is granted, subject to 
the following remand section of this decision.


REMAND

The Veteran seeks entitlement to service connection for hepatitis 
C and, as discussed above, the Board finds that new and material 
evidence has been submitted sufficient to reopen the claim.

The Board finds that additional development is necessary to 
permit informed appellate review of the issue, in light of the 
fact that there is some contemporaneous documentation suggesting 
an in-service diagnosis of hepatitis and evidence plausibly 
indicating that the Veteran is currently diagnosed with hepatitis 
C.  To date, the Veteran has not had a VA examination with 
etiology opinion in any adjudication of this claim.

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that the evidence of record 
contains competent evidence suggesting a current diagnosis of 
hepatitis C, evidence that may suggest  a diagnosis of hepatitis 
during the Veteran's military service, and a reasonable 
indication that the current hepatitis C may be associated with 
the in-service diagnosis.  It appears that there has been no VA 
examination conducted to specifically evaluate the nature and 
etiology of any current hepatitis C pathology.  There is 
otherwise insufficient competent medical evidence on file to 
permit informed appellate review of the critical medical 
questions in this case at this time.

The Board finds that a medical opinion is necessary to address 
the essential medical questions raised by the Veteran's claim of 
entitlement to service connection for hepatitis C.  

With regard to the issue of entitlement to service connection for 
peripheral neuropathy of the upper extremities, review of the 
evidence of record reveals that this issue may be inextricably 
intertwined with the issue of entitlement to service connection 
for hepatitis C.  Specifically, a September 2005 VA medical 
report contains a physician's medical assessment suggesting the 
possibility that the Veteran has "[p]eripheral neuropathy 
related to hepatitis, ETOH or drug abuse."  Therefore, the 
record raises a secondary theory of entitlement with regard to 
service connection for peripheral neuropathy.

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the non-service connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Thus, the outcome of the Veteran's claim of entitlement to 
service connection for hepatitis C may have a significant impact 
upon the adjudication of the Veteran's claim of entitlement to 
service connection for peripheral neuropathy, which now includes 
a theory of entitlement as secondary to hepatitis C.

As the Veteran's appeal for service connection for peripheral 
neuropathy is inextricably intertwined with the appeal for 
service connection for hepatitis C, adjudication of that issue 
must be deferred until completion of the actions directed in this 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination by a medical doctor with 
expertise in infectious diseases to evaluate 
the nature and etiology of any current 
hepatitis.  The entire claims file should be 
made available to and be reviewed by the 
designated examiner.  The examiner is asked 
first to confirm, based upon all available 
information, whether the Veteran is currently 
diagnosed with hepatitis.

The examiner must list and discuss all 
documented and reported pre-service, in-
service, and post-service risk factors for 
hepatitis C infection.  The examiner is then 
requested to provide an opinion as to whether 
it is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
the Veteran's hepatitis is related to his 
service, to specifically include inoculation 
by 'air gun' injector, or any other risk 
factors identified during service.  The bases 
for the opinion provided should be explained 
in detail.  The examiner is asked to please 
specifically address the significance, if 
any, of the indication on the Veteran's March 
1977 separation examination report that he 
recalled being told that he had hepatitis.

2.  After completion of the above and any 
other development deemed necessary,  review 
the expanded record and determine if service 
connection is warranted for hepatitis C.  
Then, the RO/AMC should adjudicate the 
Veteran's claim of entitlement to service 
connection for peripheral neuropathy, to 
include as secondary to hepatitis C, with any 
additional necessary development, including 
notice requirements concerning claims of 
service connection on a secondary basis,  if 
necessary.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


